Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Shane Whittle, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 10-K of Jammin JavaCorp. for the year ended January 31, 2010 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Jammin Java Corp. Dated: May 18, 2010 /s/ Shane Whittle Shane Whittle President, Secretary and Treasurer Chief Executive Officer (Principal Executive Officer Principal Financial Officer and Principal Accounting Officer)
